Case 2:17-cv-11910-MAG-DRG ECF No. 457-52 filed 10/23/18   PageID.11814   Page 1 of
                                      3




        EXHIBIT 1-50
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-52 filed 10/23/18 PageID.11815 Page 2 of
                                               3
http://www.mofa.gov.iq/en/news/28136/iraq-s-ambassador-to-sweden-discusses-voluntary-repatriation-of-re
                                                                                             1/2




 Home

 The Minister

 The Ministry

 About Iraq

 Ministry Strategic

 Diplomatic Missions

 Consular Services

 News Archives


 Iraq's ambassador to Sweden discusses voluntary repatriation of refugees with immigration
 coordinator
 12.08.2018




 The Ambassador of the Republic of Iraq in Stockholm, Dr. Ahmed Al-Kamali, met the Coordinator of Migration and Refugees Affairs at the Swedish Ministry of
 Foreign Affairs, Ambassador Nicolas Kleese at the Swedish Ministry of Foreign Affairs to discuss the return of refugees.



 He explained that the Iraqi government refuses to return forcibly to Iraqi refugees, explaining that the conditions experienced by the country after the victories
 achieved against terrorist gangs, can affect positively facilitate the voluntary gradual return of citizens abroad.



 He pointed out that the Iraqi government is working to address the crisis of displacement and gain the support of all countries of the world, including Sweden, to
 reconstruct the affected areas and think about future investment projects.



                                                                           21:13 Baghdad
  Home
  Official Spokesman
  Foreign Service Institute
  Inspector General
  Media Communication
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-52 filed 10/23/18 PageID.11816 Page 3 of
                                               3
http://www.mofa.gov.iq/en/news/28136/iraq-s-ambassador-to-sweden-discusses-voluntary-repatriation-of-re
                                                                                             2/2
 FAQ Important Links Contact Us

 © 2018 Iraqi Ministry of Foreign Affairs

    
